Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 10 and 11, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of in a cross section of each of the biodegradable microneedles having the central axis, a part of the second step portion has a contacting end for forming a microneedle tip, the contacting end is arranged away from the first step portion has a corner, and wherein the corner and has an angle within a range of 65 - 100 degrees and faces toward the first step portion, and the contacting end has an arced surface having a diameter within a range of 10 - 25 µm, as recited in claim 1; in a cross section of the biodegradable microneedle having the central axis, the second step portion has a contacting end for forming a microneedle tip, the contacting end is arranged away from the first step portion, and has an angle within a range of 65 - 100 degrees, and the contacting end has an arced surface having a diameter within a range of 10 - 25 µm, as recited in claim 10; or the feature of in a cross section of the biodegradable microneedle having the central axis, the second step portion has a contacting end for forming a microneedle tip, the contacting end is arranged away from the first step portion and has an angle within a range of 65 - 100 degrees, as recited in claim 11, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2019/0001 108 to Kim et al. which discloses a microneedle structure, comprising: a base (see Fig. 1C); and a plurality of biodegradable (abstract and paragraph 16, which discusses a number of known biodegradable materials for making the microneedles) microneedles (microneedle type C, see Fig. 1C) disposed on the base  (see Fig. 1C) and each defining a central axis, wherein each of the biodegradable microneedles has a total height along the central axis (each needle has a central axis along its height), and a maximum internal diameter along a direction perpendicular to the central axis (width w), and wherein the total height is within a range of 380 – 430 µm (150-1300 µm; table 1), and an aspect ratio defined by the total height  (H can = 150-1300 µm: per table 1) divided by the maximum internal diameter (w can = 80 - 650 µm) is within a range of 1.2 - 2.2 (at least some combination of total height and maximum width dimensions disclosed by Kim et al. will produce the claimed aspect ratio, such as when H=1000 µm and w=500 µm: 1000 m/500 µm = 2, which is within the claimed aspect ratio range), wherein each of the biodegradable microneedles includes a first step portion (see Fig. 1C ) connected to the base and a second step portion (see Fig. 1C ) taperedly extending from the first step portion along a direction away from the base, wherein in a cross section of each of the biodegradable microneedles having the central axis, the second step portion has a contacting end for forming a microneedle tip, the contacting end is arranged away from the first step portion and has an angle (see Fig. 1C), but Kim et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783